DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in Instant Application.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kai et al. (USPGPub 2019/0232944).	As per claim 1, Kai discloses a method of managing electrical energy consumption and generation of a vehicle, comprising the steps of: 	determining a vehicle operation schedule for the vehicle, wherein the vehicle operation schedule includes one or more expected vehicle trips (see at least paragraph 0007; wherein the traveling planning unit 106 generates traveling plan information indicating the traveling plan of the vehicle M in a future schedule (step S10)) that each include a vehicle start location, a vehicle end location, and a time period (see at least paragraphs 0081-0082; wherein the destination prediction unit 104 predicts that “aa” is home and “bb” is the first destination on the basis of the analysis result of the traveling history H100. The destination prediction unit 104 adds, for example, a schedule for the first destination which is not registered on days of work of the occupant's future schedule to the schedule information G100 on the basis of the destination prediction result (see FIG. 4). The traveling planning unit 106 generates a route to a destination predicted by the destination prediction unit 104. The traveling planning unit 106 generates traveling plan information indicating a traveling plan of the vehicle M in a future schedule in accordance with the generated route. The traveling plan is a plan to which an estimated time of arrival at a destination); 	obtaining forecasted vehicle trip data based on the vehicle operation schedule (see at least paragraph 0099; wherein the power generation plan generation unit 108 calculates, for example, a traveling distance on days of work (for example, Monday to Friday) on the basis of the traveling plan on days of work generated by the traveling planning unit 106, and calculates a travelable period on the basis of the calculated traveling distance and the electric power of the battery 60 (step S14)); 	obtaining forecasted vehicle operation data pertaining to the vehicle operation schedule (see at least paragraph 0010; wherein the power generation plan generation unit calculates a travelable period in which traveling is possible using the power of the storage battery on the basis of the future schedule, the SOC of the storage battery, and a period in which the first destination is periodically used…see at least paragraph 0099; wherein calculates a travelable period on the basis of the calculated traveling distance and the electric power of the battery 60 (step S14)); 	determining a vehicle energy plan for the vehicle based on the forecasted vehicle trip data and the forecasted vehicle operation data (see at least paragraph 0088; wherein the power generation plan generation unit 108 generates, for example, a normal energy management plan (power generation plan) required for a one-day or one-time trip and a long-term energy management plan (the details thereof will be described later). The power generation plan generation unit 108 generates, for example, a power generation plan in which the SOC of the battery 60 is determined so that the vehicle M travels on the basis of electric power of the battery 60 during a predetermined period in a future schedule); and 	causing the vehicle to carry out the vehicle energy plan during the vehicle operation schedule (see at least paragraph 0056; wherein the motive power control unit 70 controls the engine 10 of the power generation unit 13 on the basis of a command value which is output by a power generation plan generation unit 108 to be described later, secures the target amount of power, and controls the second motor 18 or the like to thereby control the vehicle M). 	As per claim 2, Kai discloses wherein the vehicle operation schedule is determined at least in part on a vehicle user calendar (see at least paragraph 0043; wherein the schedule server 300 acquires, for example, the occupant's schedule transmitted from the terminal device 200, and stores schedule information (described later) which is information obtained by associating a calendar stored in a storage unit of the schedule server 300 with the acquired schedule in a storage unit).  	As per claim 3, Kai discloses wherein the vehicle operation schedule is determined based on analyzing previous vehicle trip data concerning one or more previous vehicle trips taken by the vehicle or the vehicle user, and wherein at least one of the expected vehicle trips is determined based on analyzing the previous vehicle trip data (see at least paragraph 0074; wherein the schedule acquisition unit 102 refers to the past traveling history (including date and time information) stored in the storage unit 120, for example, in order to verify the estimation result. In a case where an occupant commutes to his or her place of work by car, daily periodic trips from his or her home to the place of work on the days of work (for example, from Monday to Friday) are recorded in a history of the past traveling plan).  	As per claim 4, Kai discloses wherein at least part of the forecasted vehicle trip data is determined based on measured or observed vehicle trip data pertaining to at least one previous vehicle trip that is coextensive with at least one of the expected vehicle trip(s) (see at least paragraph 0084; wherein in a case where a tourist resort is registered as a destination, for example, on a holiday included in a future schedule, the traveling planning unit 106 acquires the past traffic congestion information of a route to a destination, calculates a time required to reach the destination, and generates traveling plan information in which traffic congestion to the destination is reflected. The traveling planning unit 106 acquires, for example, the past traffic congestion information through the network NW. The traveling planning unit 106 stores the generated traveling plan information in the storage unit 120).  	As per claim 5, Kai discloses wherein at least part of the forecasted vehicle operation data is determined based on measured or observed vehicle operation data collected or otherwise obtained during the at least one previous vehicle trip (see at least paragraph 0084; wherein in a case where a tourist resort is registered as a destination, for example, on a holiday included in a future schedule, the traveling planning unit 106 acquires the past traffic congestion information of a route to a destination, calculates a time required to reach the destination, and generates traveling plan information in which traffic congestion to the destination is reflected. The traveling planning unit 106 acquires, for example, the past traffic congestion information through the network NW. The traveling planning unit 106 stores the generated traveling plan information in the storage unit 120).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-19 rejected under 35 U.S.C. 103(a) as being unpatentable over Kai et al. (USPGPub 2019/0232944) in view of Payne et al. (USPGPub 2016/0325637).	As per claim 6, Kai does not explicitly mention wherein the forecasted vehicle operation data includes expected energy usage data that is determined based on identified patterns among previously-observed actual energy usage metrics of the vehicle, wherein the previously- observed actual energy usage metrics are based on energy-related sensor information that is obtained based on the at least one previous vehicle trip.	However Payne does disclose:	wherein the forecasted vehicle operation data includes expected energy usage data that is determined based on identified patterns among previously-observed actual energy usage metrics of the vehicle, wherein the previously- observed actual energy usage metrics are based on energy-related sensor information that is obtained based on the at least one previous vehicle trip (see at least paragraph 0022; wherein the system predicts that the vehicle will travel on the route associated with the charging limitation event. As a result, the vehicle will discharge electrical energy in advance to leave an energy storage margin. An advantage of providing the energy storage margin is that the battery will have sufficient capacity to accept regenerative braking energy. The system/method advantageously allows regenerated energy (that would have otherwise been lost due to the charging limitation event) to be stored in the battery and used to power operations of the vehicle).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Payne with the teachings as in Kai. The motivation for doing so would have been to improve energy efficiency of a hybrid vehicle and for route prediction, see Payne paragraph 0002.	As per claim 7, Kai does not explicitly mention wherein the determining step includes making a determination as to whether the forecasted vehicle operation data indicates a net positive charge factor or a net negative charge factor.	However Payne does disclose:	wherein the determining step includes making a determination as to whether the forecasted vehicle operation data indicates a net positive charge factor or a net negative charge factor (see at least paragraph 0022; wherein the system predicts that the vehicle will travel on the route associated with the charging limitation event. As a result, the vehicle will discharge electrical energy in advance to leave an energy storage margin. An advantage of providing the energy storage margin is that the battery will have sufficient capacity to accept regenerative braking energy. The system/method advantageously allows regenerated energy (that would have otherwise been lost due to the charging limitation event) to be stored in the battery and used to power operations of the vehicle).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Payne with the teachings as in Kai. The motivation for doing so would have been to improve energy efficiency of a hybrid vehicle and for route prediction, see Payne paragraph 0002.	As per claim 8, Payne discloses wherein the determining step includes making a determination as to whether the forecasted vehicle trip data indicates a net positive charge factor or a net negative charge factor (see at least paragraph 0022; wherein the system predicts that the vehicle will travel on the route associated with the charging limitation event. As a result, the vehicle will discharge electrical energy in advance to leave an energy storage margin. An advantage of providing the energy storage margin is that the battery will have sufficient capacity to accept regenerative braking energy. The system/method advantageously allows regenerated energy (that would have otherwise been lost due to the charging limitation event) to be stored in the battery and used to power operations of the vehicle).  	As per claim 9, Payne discloses wherein the determining step includes selecting a battery management profile based on whether the forecasted vehicle operation data indicates a net positive charge factor or a net negative charge factor and whether the forecasted vehicle trip data indicates a net positive charge factor or a net negative charge factor (see at least paragraph 0022; wherein the system predicts that the vehicle will travel on the route associated with the charging limitation event. As a result, the vehicle will discharge electrical energy in advance to leave an energy storage margin. An advantage of providing the energy storage margin is that the battery will have sufficient capacity to accept regenerative braking energy. The system/method advantageously allows regenerated energy (that would have otherwise been lost due to the charging limitation event) to be stored in the battery and used to power operations of the vehicle).  	As per claim 10, Payne discloses wherein the selected battery management profile is a charge recovery profile when the forecasted vehicle operation data indicates a net negative charge factor and when the forecasted vehicle trip data indicates a net negative charge factor (see at least paragraph 0022; wherein the system predicts that the vehicle will travel on the route associated with the charging limitation event. As a result, the vehicle will discharge electrical energy in advance to leave an energy storage margin. An advantage of providing the energy storage margin is that the battery will have sufficient capacity to accept regenerative braking energy. The system/method advantageously allows regenerated energy (that would have otherwise been lost due to the charging limitation event) to be stored in the battery and used to power operations of the vehicle).  	As per claim 11, Payne discloses wherein the selected battery management profile is a charge depletion profile or a charge neutral profile when the forecasted vehicle operation data indicates a net positive charge factor and when the forecasted vehicle trip data indicates a net positive charge factor (see at least paragraph 0022; wherein the system predicts that the vehicle will travel on the route associated with the charging limitation event. As a result, the vehicle will discharge electrical energy in advance to leave an energy storage margin. An advantage of providing the energy storage margin is that the battery will have sufficient capacity to accept regenerative braking energy. The system/method advantageously allows regenerated energy (that would have otherwise been lost due to the charging limitation event) to be stored in the battery and used to power operations of the vehicle).  	As per claim 12, Kai discloses wherein an overall net charge factor is determined based on the forecasted vehicle operation data and/or forecasted vehicle trip data, wherein the forecasted vehicle operation data is based on vehicle operation microdata and vehicle operation macrodata, and wherein the forecasted vehicle trip data is based on vehicle trip microdata and vehicle trip macrodata (see at least paragraph 0088; wherein the power generation plan generation unit 108 generates, for example, a normal energy management plan (power generation plan) required for a one-day or one-time trip and a long-term energy management plan (the details thereof will be described later). The power generation plan generation unit 108 generates, for example, a power generation plan in which the SOC of the battery 60 is determined so that the vehicle M travels on the basis of electric power of the battery 60 during a predetermined period in a future schedule).  	As per claim 13, Kai discloses a method of managing electrical energy consumption and generation of a vehicle, comprising the steps of: 	determining a vehicle operation schedule for the vehicle, wherein the vehicle operation schedule includes one or more expected vehicle trips (see at least paragraph 0007; wherein the traveling planning unit 106 generates traveling plan information indicating the traveling plan of the vehicle M in a future schedule (step S10)) that each include a vehicle start location, a vehicle end location, and a time period (see at least paragraphs 0081-0082; wherein the destination prediction unit 104 predicts that “aa” is home and “bb” is the first destination on the basis of the analysis result of the traveling history H100. The destination prediction unit 104 adds, for example, a schedule for the first destination which is not registered on days of work of the occupant's future schedule to the schedule information G100 on the basis of the destination prediction result (see FIG. 4). The traveling planning unit 106 generates a route to a destination predicted by the destination prediction unit 104. The traveling planning unit 106 generates traveling plan information indicating a traveling plan of the vehicle M in a future schedule in accordance with the generated route. The traveling plan is a plan to which an estimated time of arrival at a destination); 	obtaining forecasted vehicle trip data (see at least paragraph 0099; wherein the power generation plan generation unit 108 calculates, for example, a traveling distance on days of work (for example, Monday to Friday) on the basis of the traveling plan on days of work generated by the traveling planning unit 106, and calculates a travelable period on the basis of the calculated traveling distance and the electric power of the battery 60 (step S14)); 	obtaining forecasted vehicle operation data pertaining to the vehicle operation schedule for the vehicle (see at least paragraph 0010; wherein the power generation plan generation unit calculates a travelable period in which traveling is possible using the power of the storage battery on the basis of the future schedule, the SOC of the storage battery, and a period in which the first destination is periodically used…see at least paragraph 0099; wherein calculates a travelable period on the basis of the calculated traveling distance and the electric power of the battery 60 (step S14)); 	determining a vehicle energy plan for the vehicle based on the forecasted vehicle trip data and the forecasted vehicle operation data (see at least paragraph 0088; wherein the power generation plan generation unit 108 generates, for example, a normal energy management plan (power generation plan) required for a one-day or one-time trip and a long-term energy management plan (the details thereof will be described later). The power generation plan generation unit 108 generates, for example, a power generation plan in which the SOC of the battery 60 is determined so that the vehicle M travels on the basis of electric power of the battery 60 during a predetermined period in a future schedule); and 	causing the vehicle to carry out the vehicle energy plan (see at least paragraph 0056; wherein the motive power control unit 70 controls the engine 10 of the power generation unit 13 on the basis of a command value which is output by a power generation plan generation unit 108 to be described later, secures the target amount of power, and controls the second motor 18 or the like to thereby control the vehicle M). Kai does not explicitly mention wherein each of the expected vehicle trips includes a plurality of route segments; based on the plurality of route segments of the one or more expected vehicle trips; and wherein the forecasted vehicle operation data includes data based on actual energy usage metrics from one or more previous vehicle trips that are coextensive with at least one of the one or more expected vehicle trips with respect to the vehicle start location and the vehicle end location.	However Payne does disclose:	wherein each of the expected vehicle trips includes a plurality of route segments (see at least paragraph 0037; wherein a route is a collection of connecting segments that describe a single trip);	based on the plurality of route segments of the one or more expected vehicle trips (see at least paragraph 0037; wherein a route is a collection of connecting segments that describe a single trip); and 	wherein the forecasted vehicle operation data includes data based on actual energy usage metrics from one or more previous vehicle trips that are coextensive with at least one of the one or more expected vehicle trips with respect to the vehicle start location and the vehicle end location (see at least paragraph 0022; wherein the system predicts that the vehicle will travel on the route associated with the charging limitation event. As a result, the vehicle will discharge electrical energy in advance to leave an energy storage margin. An advantage of providing the energy storage margin is that the battery will have sufficient capacity to accept regenerative braking energy. The system/method advantageously allows regenerated energy (that would have otherwise been lost due to the charging limitation event) to be stored in the battery and used to power operations of the vehicle).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Payne with the teachings as in Kai. The motivation for doing so would have been to improve energy efficiency of a hybrid vehicle and for route prediction, see Payne paragraph 0002.	As per claim 14, Payne discloses wherein the forecasted vehicle operation data is based on propulsion system usage data, accessory electronics usage data, and battery system usage data that was collected during the one or more previous vehicle trips (see at least paragraph 0022; wherein the system predicts that the vehicle will travel on the route associated with the charging limitation event. As a result, the vehicle will discharge electrical energy in advance to leave an energy storage margin. An advantage of providing the energy storage margin is that the battery will have sufficient capacity to accept regenerative braking energy. The system/method advantageously allows regenerated energy (that would have otherwise been lost due to the charging limitation event) to be stored in the battery and used to power operations of the vehicle).  	As per claim 15, Payne discloses wherein the forecasted vehicle operation data includes forecasted battery system usage data and wherein the vehicle energy plan is determined based on the forecasted battery system usage data (see at least paragraph 0022; wherein the system predicts that the vehicle will travel on the route associated with the charging limitation event. As a result, the vehicle will discharge electrical energy in advance to leave an energy storage margin. An advantage of providing the energy storage margin is that the battery will have sufficient capacity to accept regenerative braking energy. The system/method advantageously allows regenerated energy (that would have otherwise been lost due to the charging limitation event) to be stored in the battery and used to power operations of the vehicle).  	As per claim 16, Payne discloses wherein the method further includes determining a forecasted energy usage value based on the forecasted vehicle trip data and the forecasted vehicle operation data, and then determining the vehicle energy plan for the vehicle based on the forecasted energy usage value (see at least paragraph 0022; wherein the system predicts that the vehicle will travel on the route associated with the charging limitation event. As a result, the vehicle will discharge electrical energy in advance to leave an energy storage margin. An advantage of providing the energy storage margin is that the battery will have sufficient capacity to accept regenerative braking energy. The system/method advantageously allows regenerated energy (that would have otherwise been lost due to the charging limitation event) to be stored in the battery and used to power operations of the vehicle). 	As per claim 17, Payne discloses wherein the forecasted energy usage value is an overall forecasted energy usage value (see at least paragraph 0022; wherein the system predicts that the vehicle will travel on the route associated with the charging limitation event. As a result, the vehicle will discharge electrical energy in advance to leave an energy storage margin. An advantage of providing the energy storage margin is that the battery will have sufficient capacity to accept regenerative braking energy. The system/method advantageously allows regenerated energy (that would have otherwise been lost due to the charging limitation event) to be stored in the battery and used to power operations of the vehicle).  	As per claim 16, Kai discloses wherein the method is carried out by a backend facility (see at least Figure 1; item 300), and wherein the causing step includes sending instructions to the vehicle prior to start of the vehicle operation schedule, wherein the instructions cause the vehicle to carry out the vehicle energy plan (see at least paragraph 0044; wherein the schedule server 300 is synchronized with the terminal device 200 at a timing in a case that a schedule is acquired from the terminal device 200 or at a predetermined timing, and updates the occupant's schedule information. In a case where there is an inquiry of the occupant's schedule from a plan control unit 100 as will be described later, the schedule server 300 provides the plan control unit 100 with the occupant's schedule information. The schedule server 300 may update the occupant's schedule on the basis of information which is input by an operation of the operating unit provided in the vehicle).  	As per claim 19, Payne discloses wherein the method is carried out by vehicle electronics of the vehicle (see at least Figure 1; item 100), and wherein the vehicle energy plan is carried out at a time prior to the vehicle operation schedule so as to anticipatorily place a vehicle battery in a desired state prior to a first one of the one or more expected vehicle trips (see at least paragraph 0022; wherein the system predicts that the vehicle will travel on the route associated with the charging limitation event. As a result, the vehicle will discharge electrical energy in advance to leave an energy storage margin. An advantage of providing the energy storage margin is that the battery will have sufficient capacity to accept regenerative braking energy. The system/method advantageously allows regenerated energy (that would have otherwise been lost due to the charging limitation event) to be stored in the battery and used to power operations of the vehicle).  

Claims 6-19 rejected under 35 U.S.C. 103(a) as being unpatentable over Kai et al. (USPGPub 2019/0232944), in view of Payne et al. (USPGPub 2016/0325637), and further in view of Lewis et al. (USPGPub 2018/0043784).	As per claim 20, Kai discloses a method of managing electrical energy consumption and generation of a vehicle, comprising the steps of: 	determining a vehicle operation schedule for the vehicle, wherein the vehicle operation schedule includes one or more expected vehicle trips (see at least paragraph 0007; wherein the traveling planning unit 106 generates traveling plan information indicating the traveling plan of the vehicle M in a future schedule (step S10)) that each include a vehicle start location, a vehicle end location, and a time period (see at least paragraphs 0081-0082; wherein the destination prediction unit 104 predicts that “aa” is home and “bb” is the first destination on the basis of the analysis result of the traveling history H100. The destination prediction unit 104 adds, for example, a schedule for the first destination which is not registered on days of work of the occupant's future schedule to the schedule information G100 on the basis of the destination prediction result (see FIG. 4). The traveling planning unit 106 generates a route to a destination predicted by the destination prediction unit 104. The traveling planning unit 106 generates traveling plan information indicating a traveling plan of the vehicle M in a future schedule in accordance with the generated route. The traveling plan is a plan to which an estimated time of arrival at a destination);	obtaining forecasted vehicle trip data (see at least paragraph 0099; wherein the power generation plan generation unit 108 calculates, for example, a traveling distance on days of work (for example, Monday to Friday) on the basis of the traveling plan on days of work generated by the traveling planning unit 106, and calculates a travelable period on the basis of the calculated traveling distance and the electric power of the battery 60 (step S14)); 	obtaining forecasted vehicle operation data pertaining to the vehicle operation schedule for the vehicle (see at least paragraph 0010; wherein the power generation plan generation unit calculates a travelable period in which traveling is possible using the power of the storage battery on the basis of the future schedule, the SOC of the storage battery, and a period in which the first destination is periodically used…see at least paragraph 0099; wherein calculates a travelable period on the basis of the calculated traveling distance and the electric power of the battery 60 (step S14)); 	determining a vehicle energy plan for the vehicle based on the forecasted vehicle trip data and the forecasted vehicle operation data (see at least paragraph 0088; wherein the power generation plan generation unit 108 generates, for example, a normal energy management plan (power generation plan) required for a one-day or one-time trip and a long-term energy management plan (the details thereof will be described later). The power generation plan generation unit 108 generates, for example, a power generation plan in which the SOC of the battery 60 is determined so that the vehicle M travels on the basis of electric power of the battery 60 during a predetermined period in a future schedule); and 	causing the vehicle to carry out the vehicle energy plan (see at least paragraph 0056; wherein the motive power control unit 70 controls the engine 10 of the power generation unit 13 on the basis of a command value which is output by a power generation plan generation unit 108 to be described later, secures the target amount of power, and controls the second motor 18 or the like to thereby control the vehicle M). Kai does not explicitly mention wherein each of the expected vehicle trips includes a plurality of route segments; based on the plurality of route segments of the one or more expected vehicle trips; wherein the forecasted vehicle operation data includes expected energy usage data that is determined based on identified patterns among previously-observed actual energy usage metrics of the vehicle, wherein the previously-observed actual energy usage metrics are based on energy-related sensor information that is obtained based on previous vehicle trips that are coextensive with at least one of the one or more expected vehicle trips; wherein the vehicle energy plan includes executing a battery charging profile, wherein the battery charging profile is selected from the following: a fast charge recovery profile, a slow charge recovery profile, a charge neutral profile, and a charge depletion profile; and wherein each of the fast charge recovery profile and the slow charge recovery profile - 48 -P048200-US-NP are associated with modifying operation of the vehicle so as to provide a net positive inflow into a vehicle battery.	However Payne does disclose:	wherein each of the expected vehicle trips includes a plurality of route segments (see at least paragraph 0037; wherein a route is a collection of connecting segments that describe a single trip);	based on the plurality of route segments of the one or more expected vehicle trips (see at least paragraph 0037; wherein a route is a collection of connecting segments that describe a single trip);	wherein the forecasted vehicle operation data includes expected energy usage data that is determined based on identified patterns among previously-observed actual energy usage metrics of the vehicle, wherein the previously-observed actual energy usage metrics are based on energy-related sensor information that is obtained based on previous vehicle trips that are coextensive with at least one of the one or more expected vehicle trips (see at least paragraph 0022; wherein the system predicts that the vehicle will travel on the route associated with the charging limitation event. As a result, the vehicle will discharge electrical energy in advance to leave an energy storage margin. An advantage of providing the energy storage margin is that the battery will have sufficient capacity to accept regenerative braking energy. The system/method advantageously allows regenerated energy (that would have otherwise been lost due to the charging limitation event) to be stored in the battery and used to power operations of the vehicle); 	wherein the vehicle energy plan includes executing a battery charging profile, wherein the battery charging profile is selected from the following: a fast charge recovery profile, a slow charge recovery profile, a charge neutral profile, and a charge depletion profile (see at least paragraph 0022; wherein the system predicts that the vehicle will travel on the route associated with the charging limitation event. As a result, the vehicle will discharge electrical energy in advance to leave an energy storage margin. An advantage of providing the energy storage margin is that the battery will have sufficient capacity to accept regenerative braking energy. The system/method advantageously allows regenerated energy (that would have otherwise been lost due to the charging limitation event) to be stored in the battery and used to power operations of the vehicle). 	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Payne with the teachings as in Kai. The motivation for doing so would have been to improve energy efficiency of a hybrid vehicle and for route prediction, see Payne paragraph 0002.	Kai and Payne do not explicitly mention wherein each of the fast charge recovery profile and the slow charge recovery profile - 48 -P048200-US-NP are associated with modifying operation of the vehicle so as to provide a net positive inflow into a vehicle battery.	However Lewis does disclose:	wherein each of the fast charge recovery profile and the slow charge recovery profile - 48 -P048200-US-NP are associated with modifying operation of the vehicle so as to provide a net positive inflow into a vehicle battery (see at least paragraph 0005; wherein the power system may further include a controller that operates that power system in one of the slow charge mode, the fast charge mode and the battery charge mode. The controller may operate the power system in the slow charge mode when the super capacitor needs to be charged and the load is not being operated. The controller may operate the power system in the fast charge mode when the super capacitor needs to be charged and the load is being operated).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Lewis with the teachings as in Kai and Payne. The motivation for doing so would have been to provide sufficient power to electrical loads in a more stable and predictable matter, see Lewis paragraph 0002.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2014/0330460 – Provides monitoring an available amount of electrical energy on an electrical power grid for powering one or more loads at one time. The available amount of electrical energy represents an amount of electrical energy that may be consumed at one time without exceeding a grid capacity. The method also includes monitoring an electrical energy demand of plural electric vehicles traveling on a network of routes that includes one or more conductive pathways extending along the routes for delivering the electrical energy from the electrical power grid to the electric vehicles. The method further includes controlling movements of the electric vehicles such that the electrical energy demand of the electric vehicles does not exceed the available amount of electrical energy on the electrical power grid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662